Citation Nr: 1819705	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-21 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for bilateral lower extremity numbness, to include as due to lumbar spine disability.

5.  Entitlement to service connection for sleep disturbance, to include as due to lumbar spine disability.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from September 1978 to September 1981.

This appeal arises before the Board of Veterans' Appeals (Board) from an April 2013 rating decision in which the Department of Veteran Affairs (VA) Atlanta, Georgia, Regional Office (RO), in part, denied entitlement to service connection for bilateral hearing loss, degenerative disease of the lumbar spine, bilateral plantar fasciitis of the feet, PTSD, bilateral leg disability claimed as leg numbness, sleep disturbance, and a TDIU.  In December 2015, the Board remanded the appeal for further development.

The issues of bilateral hearing loss, lumbar spine disability, bilateral foot disability, bilateral lower extremity numbness, sleep disturbance, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record indicates that the Veteran has a diagnosis of an acquired psychiatric disorder, diagnosed as PTSD, which is as least as likely as not due to the Veteran's personal trauma experienced during his period of service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C. §§ 1110, 1111, 5103 (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

SERVICE CONNECTION

As the Board's decision to grant service connection for acquired psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 4.125 (2016).  

If the Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Generally, the Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

If a PTSD claim is based on in-service personal assault, evidence from sources other than a Veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2017).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

Moreover, it is well established that if a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Specifically, 38 C.F.R. § 3.304 (f)(5), allows Veterans claiming PTSD from an in-service military assault to submit evidence other than in-service medical records to corroborate the occurrence of a stressor, and this includes medical opinion evidence.  Menegassi, 638 F.3d at 1382; see also 67 Fed. Reg. 10,330, 10,330-31 (Mar. 7, 2002).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has PTSD due to his period of service.  Specifically, the Veteran asserts that he was robbed at gunpoint during service, which caused his PTSD.

Turning to the record of evidence, in a November 2016 VA examination, the examiner stated the Veteran has a diagnosis of PTSD. Therefore, the Veteran has met the first element of service connection for PTSD.

Turning to the second element of service connection, the Veteran asserts that, during service, he was robbed at gunpoint.  In a February 2014 VA Form 9, the Veteran stated that he served at the National Training Center in Fort Irwin, California.  The Veteran stated that, as he and two other soldiers were leaving the base to go to the city, they were assaulted and robbed at gunpoint.  The Veteran further stated that he gave a police report and was scheduled to testify.  The Veteran reported that he never appeared in court for this incident because he was discharged and went home soon after the incident.

In a September 2016 statement in support of claim, the Veteran stated that, while stationed at the Fort Ord, California, he was robbed at gunpoint not far from the base.  The Veteran reported that he and some fellow soldiers were robbed after giving a ride to civilian companions.  The Veteran further stated that the gunman held the gun to his head and pulled the trigger, but it did not fire.

In a July 2017 correspondence, the VA notified the Veteran that the Directorate of Emergency Services at Fort Irwin, California was contacted to obtain any investigative reports relating to the incident of personal assault at Fort Irwin, California, which occurred between June 1981 to August 1981; however, they responded stating that the Veteran was not listed in the database and there was no information on file with the office.

In a July 2017 lay statement, the Veteran responded the VA July 2017 correspondence and reaffirmed that he never served at Fort Irwin; rather, the Veteran served and was subsequently assaulted near Fort Ord, California.  The Veteran reported that the incident was investigated by the Seaside Police Department.

In a September 2017 third party correspondence, the Seaside Police Department, in response to a request for information regarding a reported robbery outside Fort Irwin, California, reported that there was no record of the Veteran's reported incident.  The department noted that Fort Irwin is approximately 400 miles away from Seaside.

In a December 2017 report of general information, the records bureau reported that the Barstow Police Department had no record of the Veteran's police report from 1981.  The police department went on to state that, since the Veteran was stationed at Fort Irwin when the incident occurred, the assault would have been reported first to the Fort Irwin police department, and only if the assault occurred within Barstow city limits would the Barstow police be notified.

In a February 2018 buddy statement, a fellow service member stated that he witnessed the personal assault of the Veteran because he was one of the soldiers with the Veteran who was also assaulted.  The fellow service member stated that they were robbed at gunpoint while stationed at Fort Ord, California.  He reported that the robbers aimed pistols to their heads and demanded their wallets.  The fellow service member also stated that, during the attempted robbery, they were struck with the pistols and a fight began between them and the assailants.  The service member further stated that pistols were fired and bullets passed as they ran away.  The fellow service member reported that local police were called to the scene and he assumed the assailants were arrested because prior to the Veteran and his separation from the Army, they were subpoenaed for court to testify against the assailants.  However, since it was time to get out the Army, they did not go to court, and instead, they returned home to their respective cities in the state of Georgia.

The Board notes that the Veteran's military records indicate that he served at Fort Ord, California during his period of service.  Therefore, though the VA Form 9 lay statement reported service at Fort Irwin, the Veteran's records are more consistent with his later reported statements that the incident occurred near Fort Ord.  Thus, though the police reports show the record of report of incident are unavailable, because they are based on report of incident near Fort Irwin, they have little probative value for the purpose of verifying the incident.  Moreover, the February 2018 buddy statement is consistent with the Veteran's claim that the incident occurred near Fort Ord and corroborates the Veteran's statement of events.  Therefore, the Veteran's stressor has been established, and the second element of service connection for PTSD has been met.

Turning to the third element of service connection, a nexus must be established.  In a November 2016 VA examination, the examiner stated that the Veteran reported robbery at gunpoint during service.  The examiner also noted that the Veteran reported increased disregard for military authority and deterioration in his work performance following the incident.  The examiner observed that the Veteran exhibited several symptoms of PTSD, including depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  Therefore, the examiner concluded that the evidence suggested that the personal trauma occurred to the Veteran and that the experience was sufficient to cause PTSD and the identified symptoms he demonstrates.

As there is no medical evidence of record to the contrary, the Board finds that the November 2016 VA examination establishes a link between the Veteran's diagnosis of PTSD and his in-service stressor.  Therefore, the third element of service connection has been met.  Having met the elements of service connection, the Board concludes that the Veteran's psychiatric disorder, diagnosed as PTSD, was due to incidents that occurred in service.  Accordingly, the appeal is granted.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's bilateral hearing loss, lumbar spine disability, bilateral foot disability, numbness of the bilateral lower extremities, sleep disturbance secondary to lumbar spine disability and a TDIU.

The Veteran contends that the aforementioned disabilities are due to his period of service. 

In a December 2015 Board remand, the Board noted that the Veteran reported treatment at Albany VA Medical Center since January 2007; however, the VA medical records of file are dated from May 2012.  The Board directives instructed that outstanding records dated for January 2007 and forward be associated with the file and all efforts to obtain the records be documented in the file.  The directives further requested that such efforts continue until the records are obtained, it is reasonably certain that such records do not exist, or that further efforts are futile.  

The Board notes that the AOJ issued a request for medical records dated from January 2007; however, the records received only went back to 2012.  The AOJ has not issued a memorandum of unavailability and it is unclear if there has been a decision that further search would be futile.  Therefore, a remand is necessary.

As to the TDIU claim, the issue of entitlement to a TDIU is inextricably intertwined with the claims discussed above.  As the case is being remanded to determine the nature and etiology of the Veteran's claimed disabilities, the outcome of that decision will be relevant as to the functional impact the Veteran's service-connected PTSD and claimed service-connected disabilities have on his ability to perform the mental and physical acts required of sedentary and physical work.  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to conduct additional search(es) for the Veteran's VA treatment records, to include any records dated from January 2007 to present that are not currently of record.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.

All attempts to obtain these records should be documented in the claims file.  If the search for these records is negative, such should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

2.  Readjudicate the claims.  If any of the issues remain denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


